department of the treasury internal_revenue_service washington d c date cc ebeo wta-n-120784-98 number release date uilc memorandum for from subject assistant chief_counsel employee_benefits and exempt_organizations by jerry e holmes income_tax_withholding on compensation paid to nonresident_alien by this memorandum we withdraw our chief_counsel_advice of date at your request we are reconsidering the issue raised in that chief_counsel_advice if you have any questions call the branch telephone number date department of the treasury internal_revenue_service washington d c cc ebeo wta-n-120784-98 uilc memorandum for assistant chief_counsel employee_benefits and exempt_organizations by jerry e holmes income_tax_withholding on compensation paid to nonresident_alien subject from this memorandum is in reply to your request that we reconsider the conclusion that the aincluded-excluded rule_of sec_3402 of the code does not apply to remuneration paid to nonresident_aliens who perform a portion of their services within the united_states and the remainder of their services outside the united_states under the included-excluded rule_of sec_3402 if remuneration paid_by an employer to an employee for services performed during one-half or more of any payroll_period of not more than consecutive days constitutes wages then all the remuneration paid_by such employer to such employee for such period shall be deemed to be wages conversely if the remuneration paid_by an employer to an employee for services performed during more than one-half of any such payroll_period does not constitute wages then none of the remuneration paid_by such employer to such employee for such period shall be deemed to be wages for purposes of this memorandum we assume that the compensation of the nonresident_aliens is not exempt from united_states federal_income_tax or employment_tax withholding under an income_tax convention or a social_security totalization_agreement a common situation is that only a small portion usually less than percent of the total remuneration of the nonresident_alien is united_states source income thus if nonresident_aliens perform less than half of their services in the united_states the practical effect of applying sec_3402 is that withholding on the wta-n-120784-98 nonresident_aliens would be under sec_1441 rather than sec_3402 as a result withholding would generally apply to remuneration for services performed within the united_states under the new sec_1441 regulations a specific provision has been added relating to sec_3402 see sec_1_1441-4 as amended by t d effective date sec_1_1441-4 provides that sec_1441 withholding is not required under sec_1_1441-1 from salaries wages remuneration or any other compensation_for_personal_services of a nonresident_alien_individual if such compensation is effectively connected with the conduct_of_a_trade_or_business within the united_states and b i such compensation is subject_to_withholding under sec_3402 and the regulations under that section ii such compensation would be subject_to_withholding under sec_3402 but for the provisions of sec_3401 not including paragraph of that section and the regulations under that section vi compensation that is exempt from withholding under sec_3402 by reason of sec_3402 provided that the employee and his employer enter into an agreement under sec_3402 to provide for the withholding of income_tax upon payments of amounts described in sec_31_3401_a_-3 of the regulations ie remuneration for services that is not wages wta-n-120784-98 issue whether sec_3402 applies when a nonresident_alien employee performs a portion of his or her services as an employee within the united_states and the remainder of the services outside the united_states conclusion sec_3402 does not apply discussion sec_3402 requires every employer making payment of wages to deduct and withhold upon such wages a tax determined in accordance with tables or computational procedures prescribed by the secretary sec_3401 defines wages as all remuneration for employment with certain specific exceptions sec_3401 provides an exception from the definition of wages for such services performed by a nonresident_alien_individual as may be designated by regulations prescribed by the secretary sec_31_3401_a_-2 of the employment_tax regulations provides that the term wages does not include any remuneration for services performed by an employee for his or her employer which is specifically excepted from wages under sec_3401 sec_31_3401_a_-2 provides that the exception attaches to the remuneration for services performed by an employee and not to the employee as an individual that is the exception applies only to the remuneration in an excepted category sec_31_3401_a_6_-1 of the regulations provides that all remuneration paid after date for services performed by a nonresident_alien_individual if such remuneration otherwise constitutes wages within the meaning of ' a -1 and if such remuneration is effectively connected with the conduct_of_a_trade_or_business within the united_states is subject_to_withholding under sec_3402 unless excepted from wages under this section sec_31_3401_a_6_-1 of the regulations provides that remuneration paid to a nonresident_alien_individual other than a resident of puerto rico for services performed outside the united_states is excepted from wages and hence is not subject_to_withholding sec_31_3401_a_6_-1 provides that remuneration paid for services performed within the united_states by a nonresident_alien_individual is excepted from wages and hence is not subject_to_withholding if such remuneration is or will be exempt from the wta-n-120784-98 income_tax imposed by chapter of the code by reason of a provision of the internal_revenue_code or an income_tax convention to which the united_states is a party sec_3402 provides that if the remuneration paid_by an employer to an employee for service performed during one-half or more of any payroll_period of not more than consecutive days constitutes wages all the remuneration paid_by such employer to such employee for such period shall be deemed to be wages but if the remuneration paid_by an employer to an employee for services performed during more than one-half of any such payroll_period does not constitute wages then none of the remuneration paid_by such employer to such employee for such period shall be deemed to be wages this provision is known as the included-excluded rule sec_31_3402_e_-1 of the regulations provides that for purposes of the included- excluded rule the relative amounts of time spent performing services that generate sec_3401 wages and non- sec_3401 remuneration determine whether all the remuneration for services performed during the payroll_period is treated as aincluded or aexcluded sec_31_3402_e_-1 of the regulations provides that if one half or more of the employee's time in the employ of a particular employer in a payroll_period is spent performing services the remuneration for which constitutes wages then all the remuneration paid the employee for services performed in that payroll_period shall be deemed to be wages sec_31_3402_e_-1 of the regulations provides that if less than one half of the employee's time in the employ of a particular employer in a payroll_period is spent performing services the remuneration for which constitutes wages then none of the remuneration paid the employee for services performed in that payroll_period shall be deemed to be wages the regulation contains two examples neither of which involves amounts excepted from wages under sec_3401 example of sec_31_3402_e_-1 of the regulations concerns an employer who operates a store and a farm and hires an employee to perform services in connection with both enterprises the regulations state that the remuneration paid for services on the farm is excepted as remuneration for agricultural_labor and the remuneration for services performed in the store constitutes wages the employee is paid on a monthly basis during each month the employee performs some services for the farm and under sec_3401 at the time the regulation was promulgated remuneration for agricultural_labor was excepted from wages under current sec_3401 remuneration for agricultural_labor is excepted unless the remuneration for such labor is fica wages as defined in sec_3121 wta-n-120784-98 some for the store the example illustrates that because of the included-excluded rule the determination of whether the total remuneration is subject_to income_tax_withholding depends upon whether the employee's hours_of_service for the store during the payroll_period are equal to or greater than the hours_of_service for the farm during the payroll_period example of sec_31_3402_e_-1 contains another fact situation illustrating the included-excluded rule under this example the employee performs services in the same payroll_period for the same employing individual in the office and domestic_service in the employer's private home the remuneration for services in the home is excepted from the definition of wages by sec_3401 and the remuneration for services in the office constitutes wages the example again provides that the application of the included-excluded rule depends on the relative hours_of_service performed in each type of employment in the payroll_period thus under the two examples remuneration for services that are excepted from wages under sec_3401 or sec_3401 is deemed to be subject_to the included-excluded rule when such services are performed in the same payroll_period as other services which result in remuneration that comes within the definition of wages based on these two examples an argument could be made that remuneration for services excepted by sec_3401 would also be subject_to the included- excluded rule when combined in the same payroll_period with remuneration for services that is wages thus if less than half an employee s time were spent on services within the united_states in a payroll_period no withholding would apply under sec_3402 as a result withholding under sec_1441 would apply however it is necessary to consider relevant authority under the fica dealing with the included-excluded rule the authority under this parallel provision indicates that the included-excluded rule does not apply to sec_3401 type wages the fica has an included-excluded rule in sec_3121 that is similar to the rule for income_tax_withholding purposes sec_3121 provides that if the services performed during one half or more of any pay_period by an employee constitute employment all of the services performed during such period shall be deemed to be employment but if the services performed during more than one half of a pay_period by an employee do not constitute employment then none of the services shall be deemed to be employment the authority under this parallel provision indicates that the included-excluded rule does not apply to sec_3401 type wages in revrul_79_318 1979_2_cb_352 the service considered the application of the included-excluded rule_of the fica to services performed within the united_states by canadian citizen employees working for a canadian employer under the facts of the ruling in every pay_period each employee performed services for less than one-half of wta-n-120784-98 the pay_period within the united_states the performance of services in canada by these workers was not excepted by one of the enumerated exceptions from employment beginning with sec_3121 however those services did not fall within the basic definition of employment contained in the flush language at the beginning of subsection b of sec_3121 because they were services performed outside the united_states by a foreign_citizen for a foreign_employer the ruling concludes that the included-excluded rule found in sec_3121 does not apply to this situation the ruling states that the included-excluded rule in sec_3121 applies only to services that are performed within the united_states or without the united_states by a united_states citizen for an american_employer and that the specific exceptions provided in sec_3121 are used to determine whether amounts are included or excluded under this approach if less than half a nonresident_alien employee s time were spent on services within the united_states these amounts would be subject_to_withholding under sec_3402 revrul_79_318 cites and is based on the facts of 408_f2d_686 ct_cl which reached the same conclusion as the ruling the court in that case rejected a literal reading of sec_3121 which seemingly supported the plaintiff's position the court examined the legislative_history and the contemporaneous construction of the provision by the service f 2d pincite- the court held that the included-excluded rule applies only where the employee is performing both services that constitute employment and services that fall within the basic definition contained in sec_3121 and are excluded by one of the specific enumerated exceptions although revrul_79_318 and inter-city truck lines provide direct authority for the interpretation of the fica and futa included-excluded rules the wording of the income the contemporaneous construction referred to by the court was contained in s s t 1940_2_cb_252 the ruling stated as follows pincite c b in the opinion of the bureau section c and section d supra were not intended to include as employment services performed outside the united_states or to exclude from employment services performed within the united_states on the basis of the relations in quantity of services performed within the united_states to the entire services performed both within and without the united_states the references to section c and section d are to the predecessors of sec_3121 and sec_3306 sec_3306 contains the federal_unemployment_tax_act futa included-excluded rule wta-n-120784-98 tax withholding included-excluded rule and the structure of the provisions defining wages under the income_tax_withholding provisions raise the issue of whether the result should be different under the income_tax_withholding provisions in both the fica and the futa wages is defined as remuneration for employment and a separate subsection exists concerning the definition of employment specifically no such definition of aemployment exists for income_tax_withholding purposes further the fica and futa included-excluded rule relates to employment whereas the income_tax_withholding rule relates to wages despite these distinctions we believe that there is authority for interpreting the income_tax_withholding rule in the same manner as the fica and futa for this purpose the income_tax_withholding provisions had their origin in the revenue act of 56_stat_884 many of the income_tax_withholding exceptions were designed to be similar to the fica and futa_tax exceptions the legislative_history of the act demonstrates that congress intended these exceptions to be interpreted similarly senate rep no 77th cong 2d sess stated as follows with respect to the exceptions from wages in the original income_tax_withholding provisions these exceptions are identical with the exceptions extended to such services for social_security_tax purposes and are intended to receive the same construction and have the same scope a similar desire for ease of administration by having similar exceptions for purposes of the fica the futa and federal_income_tax withholding was also evidenced in the legislative_history of the current tax_payments act of which enacted income_tax_withholding provisions that replaced the revenue act of provisions see s rep no 78th cong 1st sess h_r rep no 78th cong 1st sess this concern for simplicity and ease of administration was also evidenced in the legislative_history related to the included-excluded rule when the included-excluded rule was adopted for income_tax_withholding purposes congress specifically noted that t he rule prescribed is similar to that adopted for social_security_tax purposes h_r rep no 77th cong 2d sess sen_rep no 77th cong 2d sess consistency in interpretation between the fica and the income_tax_withholding provisions supports the view that the included-excluded rule should not apply to the subject fact situation also simplicity and ease of administration support reaching a conclusion on the income_tax_withholding included-excluded rule that is similar to the conclusion that has been adopted for purposes of the fica rule wta-n-120784-98 we also believe that it would frustrate the intent of sec_31_3401_a_6_-1 of the regulations if the included-excluded rule were applied in this context sec_3401 provides an exception from wages only for such services performed by nonresident_aliens as may be designated by regulations prescribed by the secretary applying the included-excluded rule in the current context would unreasonably expand the exception from wages provided under sec_3401 for services performed by nonresident_aliens beyond the scope of what was intended by the regulations in addition it is doubtful that applying the included-excluded rule in the context of a situation where part of the remuneration is excluded from income and part is included in income is what was intended by the application of the rule generally nonresident_aliens are not subject_to united_states income_tax on remuneration from services performed outside the united_states as a general_rule income_tax_withholding is intended to apply to amounts that are included in income and not amounts that are excluded from income thus under sec_31_3401_a_6_-1 of the regulations remuneration paid for services performed within the united_states by a nonresident_alien_individual before date is excepted from wages and hence is not subject_to_withholding if such remuneration is or will be exempt from income_tax imposed by chapter of the internal_revenue_code by reason of a provision of the internal_revenue_code or an income_tax convention to which the united_states is a party the nonresident_alien employee is required to furnish a statement for this regulatory exception to apply applying the included-excluded rule in a situation in which less than percent of remuneration is excluded from income could result in withholding applying to percent of a payment of remuneration for services even though just over percent of the payment is included in gross_income this discrepancy caused by the application of the rule in this context is entirely different from the ordinary application of the rule_of administrative convenience under sec_3402 in the examples under the sec_3402 regulations the amounts received by the employees whether remuneration for services included in or excluded from wages are in either event included in gross_income the application of the included-excluded rule in this context would also be counter to the general concept that awages is a narrower concept than income 452_us_247 at least three circuits including one of national jurisdiction apparently would conclude that to the extent the nonresident_alien s remuneration is not includible in income it cannot come within the basic definition of wages 929_f2d_648 fed cir dotson v united however because the included-excluded rule is applied on a payroll_period basis an employee who performed just over the percent in the united_states in one payroll_period may be just under percent in the next period wta-n-120784-98 states 87_f3d_682 5th cir and gerbec v united_states wl at page 6th cir date although the service does not agree that amounts excluded from income are always also excluded from wages these cases are appellate decisions and should not be ignored in considering this issue if the holdings of these cases were applied the payments to the nonresident_aliens for services performed outside the united_states would not be included in the basic definition of wages and there would be a direct analogy to inter-city truck lines consideration of the scope of the included-excluded rule must also acknowledge the practical effect of applying the rule to a nonresident_alien performing only a portion of his or her services in the united_states as noted in notice_92_6 1992_1_cb_495 a t he principal purpose of wage withholding is to assure current payment of the correct amount of federal income taxes the federal_income_tax withholding regime under sec_3402 is designed to have the withholding approximate the income_tax_liability of the recipient thus in income_tax_withholding tables were revised because the previous tables were resulting in asubstantial overwithholding ie the amounts withheld were substantially in excess of the income_tax liabilities of the recipients see notice_92_6 it is generally agreed that applying the included-excluded rule_of sec_3402 in a situation in which a nonresident_alien performs only a small portion of his services within the united_states together with sec_1441 will produce much overwithholding withholding on nonresident_aliens who perform less than percent of their services in the united_states will be at a percent rate which will usually result in substantial overwithholding unless a voluntary withholding agreement under sec_3402 is in place also in the case of nonresident_aliens who perform a significant part of their services outside of the united_states but who perform percent or more of their services within the united_states withholding under sec_3402 on the entire amount of their remuneration will probably result in substantial overwithholding because the remuneration for services outside the united_states will generally be exempt from united_states income_tax we do not believe that this substantial overwithholding was what congress intended with the passage of the included-excluded rule in contrast our conclusion that the rule does not apply in this situation results in graduated the lower stratum of an nonresident_alien employee s income from services within the united_states will generally be subject_to a percent rate and the next stratum pincite percent because remuneration for such service is effectively connected with the conduct_of_a_trade_or_business within the united_states sec_871 in contrast amounts that are subject_to_withholding under sec_1441 are generally subject_to an income_tax rate of percent which corresponds with the usual sec_1441 withholding rate sec_871 wta-n-120784-98 withholding on the nonresident_alien s remuneration for services within the united_states that will correlate with the portion of his or her income_tax_liability that is computed under the graduated income_tax tables under sec_1 the new sec_1441 regulations have eliminated some of the force of the argument in the previous paragraph by providing that sec_1441 withholding does not apply if a nonresident_alien enters into a voluntary withholding agreement to have graduated withholding apply to his or her remuneration if his remuneration is excepted from wages as a result of sec_3402 see sec_1_1441-4 of the regulations set forth in footnote of this memorandum thus a nonresident_alien could enter into a voluntary withholding agreement providing for withholding on his united_states source income and satisfy the concerns of the previous paragraph however this rule would have no effect on the fact that if sec_3402 were applied in a situation in which just over percent of the nonresident_alien s services were performed within the united_states and the remainder outside the united_states withholding would apply to amounts that generally were not subject_to federal_income_tax ie the remuneration for services performed outside the united_states the argument has been made that the statute is clear on its face and sec_3402 should apply under the literal language of the statute however the withholding statute cannot be applied without consideration of the legislative_history and case law in the withholding area consideration of inter-city truck lines revrul_79_318 the legislative_history of sec_3402 the purposes of wage withholding the income_tax_withholding regulations and the overwithholding potentially produced by application of the rule in this context provide strong support for not applying sec_3402 to nonresident_aliens who perform a portion of their services within the united_states case development hazards and other considerations although we believe that withholding under sec_3402 applies to remuneration for employment paid to nonresident_aliens to the extent they are performing services in the united_states we recognize that a taxpayer could challenge this position thus we suggest that ----------------------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------------------------------------- ------- if you have any questions call the branch telephone number
